       Case 2:21-cv-00870-GGG-JVM Document 9 Filed 06/02/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

MARLONE R. BRUMFIELD,                        *                        CIVIL ACTION
    PETITIONER                               *
                                             *
VERSUS                                       *                        NO. 21-cv-00870
                                             *
DARREL VANNOY, WARDEN,                       *                        SECTION “T” (1)
    RESPONDENT                               *

                                             ORDER

       Considering Respondent’s Motion for Extension of Time;

       IT IS HEREBY ORDERED that the Respondent’s motion be GRANTED and that the

Respondent be given an additional twenty-one (21) days or until June 23, 2021, to produce the

state court record and file a response in the above-captioned case.

       New Orleans, Louisiana, this ____ day of June, 2021.




                                    MAGISTRATE
                                United              JUDGE
                                       States Magistrate Judge
